Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/13/2018.  These drawings are acceptable as claim 23 which was previously the cause of the drawing being objected was cancelled in the reply filed on 01/31/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Kuehn on 02/26/2021.
The application has been amended as follows: 
 Claim 1: An orthodontic bracket apparatus for treating a dental malocclusion, comprising: a bracket base which is configured for releasable attachment to an anterior facing surface of a tooth; at least one bracket body cooperates with the bracket base without removal of the bracket base from the anterior facing surface of the tooth and defines a three-sided arch wire slot in an anterior surface portion having two spaced-apart, parallel side walls, a slot opening, and a base wall opposite the slot opening; a bracket body insert releasably carried within the arch wire slot of the at least one bracket body adjacent the base wall, and wherein the bracket body insert has an elongated main body and an engaging portion that extends outwardly from the elongated main body so as to frictionally communicate with the bracket base to positionally secure the at least one bracket body in one of a plurality of predetermined angular orientations relative to the bracket base, and further having an anterior facing surface that forms a posterior portion of the arch wire slot; and 

wherein the at least one bracket body defines a medial passageway communicating from the base wall to an opposing posterior surface of the at least one bracket body, wherein a transversely extending through-hole is defined in the at least one bracket body, is located spacedly adjacent to the opposing posterior surface and is perpendicular to the arch wire slot, and wherein the transversely extending through-hole intersects the medial passageway and is further configured to releasably carry the retention pin therein, -2-U.S. Patent Application No. 15/895,190ORM-589CP2 Response to Office Action dated November 16, 2020 
wherein the elongated main body has a first end, a second end, a top, a bottom, and a posterior facing surface, and an engagement member 
 wherein the engagement member extends generally perpendicularly from the posterior facing surface medially between the first end and the second end, and wherein the engagement member further has a distal end which is spaced apart from the elongated main body and further defines an elongated hole communicating between the top and the bottom and between the distal end and the elongated main body, 
wherein when the engagement member is received within the medial passageway, the elongated hole is aligned with the transversely extending through-hole, and the engagement member further defines friction ridges thereon which frictionally communicate with peripheral surfaces of the medial passageway so as to substantially eliminate any relative movement between the engagement member and the at least one bracket body, and 
wherein the elongated hole in cooperation with the retention pin extending therethrough allows limited axial movement of the bracket body insert relative to the at least one bracket body so as to allow the at least one bracket body to be rotatably moved relative to the bracket base to any one of 
Claim 5. An orthodontic bracket apparatus as claimed in claim 1, and wherein the bracket base includes a multiplicity of spacedly arrayed engagement regions which are formed in an anterior surface of the bracket base, and wherein the bracket body insert further has a flange portion located at each end portion of the elongated main body, and that extends outwardly relative to the bracket body, and is further dimensioned to be received within a side recess defined in a side portion of the bracket base, and which is adjacent to the multiplicity of spacedly arrayed engagement regions when the bracket body insert is engaged with both of the at least one bracket body and the bracket base, wherein the engaging portion, having first and second engagement portions, and the flange portions are configured to limit movement of the bracket body insert relative to the at least one  bracket body and arch wire slot, and wherein the limited movement -4-U.S. Patent Application No. 15/895,190ORM-589CP2 Response to Office Action dated November 16, 2020of the bracket body insert relative to the at least one bracket body permits a clinician to adjust the relative position of the at least one bracket body relative to the bracket base.

Reasons for Allowance
Claims 1-3, 5, 11-13, 16, 17, 20, 22, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious an orthodontic bracket with a bracket base and a bracket body  that cooperates with the base and a bracket body insert with the disclosed structural relationships in claim 1, including the bracket body having medial passageway,  and a transverse through hole through the body and a pin that would connect the body and the insert via an engagement member in the insert so as to allow the bracket body to be rotatably moved relative to the bracket base in any one of a predetermined angular orientations as claimed in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDWARD MORAN/Primary Examiner, Art Unit 3772